      Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      BRUNSWICK DIVISION

UNITED STATES OF AMERICA                 )
                                         )
vs.                                      )     No. CR219-008
                                         )
WARREN SINEPHA,                          )
                                         )
                  Defendant.             )


         SUPPLEMENTAL SENTENCING MEMORANDUM


      Warren Sinepha filed a sentencing memorandum on January 17,

2020. (Doc. 70) After filing that memorandum, counsel received five

letters and drawings from Sinepha’s daughters, which she now submits

for the Court’s consideration.

      Respectfully submitted this 18th day of January, 2020.

                                         ROUSE + COPELAND LLC

                                         /s/ Amy Lee Copeland
                                         Amy Lee Copeland
                                         Georgia Bar No. 186730
                                         Attorney for Defendant
602 Montgomery Street
Savannah, Georgia 31401
912.807.5000
ALC@roco.pro
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 2 of 8




                                                   Scanned by CamScanner
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 3 of 8




                                                   Scanned by CamScanner
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 4 of 8




                                                   Scanned by CamScanner
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 5 of 8




                                                   Scanned by CamScanner
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 6 of 8




                                                   Scanned by CamScanner
Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 7 of 8




                                                   Scanned by CamScanner
    Case 2:19-cr-00008-LGW-BWC Document 71 Filed 01/18/20 Page 8 of 8




                     CERTIFICATE OF SERVICE
     Today I have served the defendant’s supplemental sentencing

memorandum by electronically filing it on the Court’s CM/ECF portal,

which generates a notice and a link to a file-stamped .pdf version of the

filing that is distributed by email to all counsel of record.

     Respectfully submitted this 18th day of January, 2020.


                                         ROUSE + COPELAND LLC


                                         /s/ Amy Lee Copeland
                                         Amy Lee Copeland
                                         Georgia Bar No. 186730
                                         Attorney for Defendant
602 Montgomery Street
Savannah, Georgia 31401
912.807.5000
ALC@roco.pro
